UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-7555


TERELL MOORE,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00526-gec-mfu)


Submitted:   March 30, 2010                 Decided:   April 2, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terell Moore, Appellant Pro Se. Joanne Virginia Frye, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Terell       Moore    seeks       to    appeal       the    district        court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues      a     certificate             of    appealability.               See       28    U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue    absent         “a    substantial             showing     of       the    denial         of     a

constitutional          right.”            28    U.S.C.        § 2253(c)(2)        (2006).             A

prisoner         satisfies          this        standard        by     demonstrating              that

reasonable        jurists       would          find    that     any    assessment           of        the

constitutional          claims       by    the    district       court       is    debatable           or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                          See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                             We

have independently reviewed the record and conclude that Moore

has   not       made    the    requisite          showing.           Accordingly,           we    deny

Moore’s motion for a certificate of appealability and dismiss

the appeal.        We further deny Moore’s motion for the appointment

of counsel.            We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the      court       and    argument          would    not    aid       the   decisional

process.

                                                                                        DISMISSED

                                                  2